Case 5:20-cv-01153-DEW-MLH Document 99 Filed 08/16/21 Page 1 of 6 PageID #: 9136




                        UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF LOUISIANA
                             SHREVEPORT DIVISION
  ______________________________________________________________________________

  STEPHANIE E. HERBERT                                        CIVIL ACTION NO. 20-1153
  RYAN O. HERBERT

  VERSUS                                                      JUDGE DONALD E. WALTER

  BOSTON SCIENTIFIC CORPORATION                               MAGISTRATE JUDGE HORNSBY

  ______________________________________________________________________________

                                    MEMORANDUM RULING

         Before the Court is a Motion for Summary Judgment filed by the Defendant, Boston

  Scientific Corporation (“Boston Scientific”). See Record Document 89. For the reasons that

  follow, Boston Scientific’s motion for summary judgment is GRANTED.

                                          BACKGROUND

         Plaintiff, Stephanie Herbert, alleges that she has been injured by a pelvic mesh device

  manufactured by Boston Scientific.      Stephanie Herbert and her husband, Ryan (hereinafter

  collectively referred to as “the Herberts”), filed suit against Boston Scientific asserting the

  following claims regarding the pelvic mesh device: negligence, design defect, manufacturing

  defect, failure to warn, breach of express warranty, breach of implied warranty, loss of consortium,

  discovery rule, tolling and fraudulent concealment, and punitive damages. Boston Scientific filed

  the instant motion for summary judgment seeking dismissal of all of the Herberts’ claims. In

  response to Boston Scientific’s motion for summary judgment, the Herberts, appearing pro se,

  filed a one-page letter to the Court, that was unsigned separately by both parties. The “opposition”

  simply stated that the Herberts were “opposing” the motion for summary judgment and would like

  to settle their case. See Record Document 95. Thereafter, the Herberts filed another letter with
Case 5:20-cv-01153-DEW-MLH Document 99 Filed 08/16/21 Page 2 of 6 PageID #: 9137




  the Court, also unsigned separately by both parties, that contained no competent summary

  judgment evidence but requested that Mrs. Herbert’s “past 10 years of challenges [] be considered

  in the ruling.” Record Document 98.

                                       LAW AND ANALYSIS


  A.     Summary Judgment Standard.

         Summary judgment is proper pursuant to Rule 56 of the Federal Rules of Civil Procedure

  when “there is no genuine dispute as to any material fact and the movant is entitled to judgment

  as a matter of law.” Quality Infusion Care, Inc. v. Health Care Serv. Corp., 628 F.3d 725, 728 (5th

  Cir. 2010). “Rule 56[(a)] mandates the entry of summary judgment, after adequate time for

  discovery and upon motion, against a party who fails to make a showing sufficient to establish the

  existence of an element essential to that party’s case, and on which that party will bear the burden

  of proof at trial.” Celotex Corp. v. Catrett, 477 U.S. 317, 323, 106 S. Ct. 2548, 2553 (1986).

  Additionally, Local Rule 56.1 requires the moving party to file a statement of material facts as to

  which it contends there is no genuine issue to be tried. All material facts set forth in the statement

  required to be served by the moving party “will be deemed admitted, for purposes of the motion,

  unless controverted as required by this rule.” Local Rule 56.2.

         As the letters from the Herberts essentially equate to a non-response, the Court notes that

  “a district court may not grant a motion for summary judgment merely because it is unopposed.”

  Bustos v. Martini Club, Inc., 599 F.3d 458, 468 (5th Cir. 2010). The moving party is still required

  to establish that there is no genuine issue of material fact regardless of whether any response has

  been filed. See Davis-Lynch, Inc. v. Moreno, 667, F.3d 539, 550 (5th Cir. 2012). However,

  because the Herberts did not file a statement of contested material facts, Boston Scientific’s

  statement of uncontested material facts is deemed admitted for the purposes of the instant motion



                                                    2
Case 5:20-cv-01153-DEW-MLH Document 99 Filed 08/16/21 Page 3 of 6 PageID #: 9138




  pursuant to Local Rule 56.2. See Dade v. Clayton, No. 12-680, 2012 WL 1795144, at *2 (W.D.

  La. May 11, 2012).

  B.     The Louisiana Products Liability Act (“LPLA”).

         The “Louisiana Products Liability Act” (“LPLA”) can be found in Louisiana Revised

  Statutes 9:2800.51 et seq. The LPLA “establishes the exclusive theories of liability for

  manufacturers for damage caused by their products. A claimant may not recover from a

  manufacturer for damage caused by a product on the basis of any theory of liability that is not set

  forth in [the LPLA].” La. R.S. 9:2800.52; see also Stahl v. Novartis Pham. Corp., 283 F.3d 254,

  261 (5th Cir. 2002) (noting that while claims under the LPLA are based on principles of strict

  liability, negligence, or warranty, these theories are not independently “available as theories of

  recovery against a manufacturer.”). “The LPLA establishes four exclusive theories of product

  liability: defective design, defective manufacture, failure to warn, and breach of warranty.”

  Grenier v. Med. Eng’rg Corp., 243 F.3d 200, 203 (5th Cir. 2001) (citing La. R.S. 9:2800.52).

  “The manufacturer of a product shall be liable to a claimant for damage proximately caused by a

  characteristic of the product that renders the product unreasonably dangerous when such damage

  arose from a reasonably anticipated use of the product by the claimant or another person or entity.”

  La. R.S. 9:2800.54. According to the LPLA, a product is unreasonably dangerous if and only if

  the claimant can prove at least one of the four theories of recovery noted above and explicitly

  outlined in Section 9:2800.54.

         As previously mentioned, the Herberts asserted claims for negligence, design defect,

  manufacturing defect, failure to warn, breach of express warranty, breach of implied warranty, loss

  of consortium, discovery rule, tolling and fraudulent concealment, and punitive damages.

  However, the claims for negligence, strict liability, breach of implied warranty, and fraudulent




                                                   3
Case 5:20-cv-01153-DEW-MLH Document 99 Filed 08/16/21 Page 4 of 6 PageID #: 9139




  concealment should all be dismissed, as they are “not available as theories of recovery against a

  manufacturer, independent from the LPLA.” Stahl v. Novartis Pharm. Corp., 283 F.3d 254, 261

  (5th Cir. 2002). See also Jefferson v. Lead Indus. Ass’n, Inc., 106 F.3d 1245, 1252 (5th Cir. 1997)

  ([P]laintiff’s allegations of negligence, fraud by misrepresentation, market share liability, breach

  of implied warranty of fitness and civil conspiracy fail to state a claim against the . . . manufacturers

  under the LPLA and must therefore be dismissed.”); Pitre v. Yamaha Motor Co., Ltd., 51

  F.Supp.3d 644, 661 (E.D. La. 2014) (“The LPLA does not provide causes of action for negligence,

  fraudulent concealment, or unjust enrichment. Thus, Plaintiffs may not individually maintain

  actions under Louisiana law based on any of these theories.”).

          It is also well-settled under Louisiana jurisprudence that punitive or other penalty damages

  are not allowable unless expressly authorized by statute. See Int’l Harvester Credit Corp. v. Seale,

  418 So.2d 1039, 1041 (La. 1988). The LPLA, which, as mentioned, provides the exclusive theories

  of liability against a manufacturer, does not authorize punitive damages. See Evans v. I-Flow

  Corp., No. 11-777, 2012 WL 1970882 (W.D. La. May 31, 2012); Ivory v. Pfizer Inc., No. 09-0072,

  2009 WL 3230611 (W.D. La. Sept. 30, 2009). As such, the Herberts’ claims for punitive damages

  must also be dismissed.

          In addition, under the LPLA, the Herberts’ claims are subject “to a liberative prescription

  of one year.” 1 Crochet v. Bristol-Myers Squibb Co., 804 F. App’x 249, 252 (5th Cir. 2020)

  (quoting La. Civ. Code art. 3492). “Damage is considered to have been sustained, within the




  1
   The law of prescription sets the time limit for a plaintiff to bring a claim. As noted by the
  Louisiana Supreme Court, the fundamental purpose of the prescription statutes is to “afford a
  defendant both economic and psychological security from stale claims and from the loss or non-
  preservation of relevant proof.” Taranto v. La. Citizens Prop. Ins. Corp., 62 So.3d 721, 726 (La.
  2011).



                                                     4
Case 5:20-cv-01153-DEW-MLH Document 99 Filed 08/16/21 Page 5 of 6 PageID #: 9140




  meaning of [Article 3492], only when it has manifested itself with sufficient certainty to support

  accrual of a cause of action.” In re: Taxotere (Docetaxel) Prod. Liab. Litig., 995 F.3d 384, 389

  (5th Cir. 2021) (quoting Cole v. Celotex Corp., 620 So.2d 1154, 1156 (La. 1993)). Prescription

  runs “from the time there is notice enough to call for inquiry about a claim, not from the time when

  the inquiry reveals facts or evidence sufficient to prove the claim.” Id. at 391 (emphasis in original)

  (quoting Terrel v. Perkins, 704 So.2d 35, 39 (La. App. 1st Cir. 1997)). “The commencement of

  prescription does not necessarily wait for the pronouncement of a victim’s physician or of an

  expert.” Luckett v. Delta Airlines, Inc., 171 F.3d 295, 300 (5th Cir. 1999). A plaintiff has “an

  obligation to further investigate the facts in order to pursue his claim before the one-year

  prescriptive period []lapse[s].” Rozas v. Dep’t of Health & Hum. Res., 522 So.2d 1195, 1197 (La.

  App. 4th Cir. 1988).

          The remaining claims of the Herberts have prescribed. Mrs. Herbert was implanted with

  the pelvic mesh device on October 11, 2010. Due to alleged suffering, which the Herberts both

  attributed to the device, Mrs. Herbert had the device surgically removed on July 31, 2012. Around

  that same time, the Herberts discussed commercials they had seen on television regarding

  complications from pelvic mesh surgeries. This led to the Herberts seeking the advice of a lawyer

  in 2014. The one-year prescriptive period thus began running no later than 2014. The Herberts,

  however, did not file suit until February 1, 2017. The Herberts did not act reasonably in light of

  Mrs. Herbert’s injury and their causes of action were “reasonably knowable in excess of one year

  prior to [their] filing suit.” Fontenot v. ABC Ins. Co., 674 So.2d 960, 964 (La. 1996). Accordingly,

  the Herberts claims are prescribed and must be dismissed. 2



  2
   Mr. Herbert’s claim for loss of consortium is also prescribed, as it is a delictual action subject to
  a one-year prescriptive period pursuant to Louisiana Civil Code article 3492, and, as a claim
  derivative of his spouse’s injuries, the prescriptive period is tied to his spouse’s underlying injuries.


                                                     5
Case 5:20-cv-01153-DEW-MLH Document 99 Filed 08/16/21 Page 6 of 6 PageID #: 9141




                                        CONCLUSION

         For the reasons stated herein, Boston Scientific’s Motion for Summary Judgment (Record

  Document 89) is hereby GRANTED.

         THUS DONE AND SIGNED, in Shreveport, Louisiana, this 16th day of August, 2021.




  See Peterson v. C.R. Bard, Inc., No. 13-0528, 2015 WL 2239681, at *2 (M.D. La. May 12, 2015),
  aff’d, 654 F. App’x 667 (5th Cir. 2016).


                                               6
